32 F.3d 561
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Clifford E. AVERY, Sr., Petitioner, Appellant,v.COMMISSIONER NEW HAMPSHIRE DEPARTMENT OF CORRECTIONS,Respondent, Appellee.
No. 94-1050
United States Court of Appeals,First Circuit.
August 18, 1994

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE [Hon.  Steven, J. McAuliffe, U.S. District Judge ]


1
Clifford E. Avery, Sr., on brief pro se.


2
Jeffrey R. Howard, Attorney General, and John A. Curran, Assistant Attorney General, on brief for appellee.


3
D.N.H.


4
AFFIRMED.


5
Before Torruella, Chief Judge, Selya and Stahl,Circuit Judges.


6
Per Curiam.


7
Petitioner Clifford E. Avery, Sr. appeals the dismissal by the United States District Court for the District of New Hampshire of his application for a writ of habeas corpus.  28 U.S.C. Sec. 2254.  We have reviewed carefully the record in this case, including the transcript of petitioner's trial for first degree murder, the opinion and order of the district court, and the parties' briefs.  We affirm the dismissal essentially for the reasons given by the district court in its opinion and order dated September 29, 1993.